Title: To James Madison from Thomas Freeman, 15 November 1813 (Abstract)
From: Freeman, Thomas
To: Madison, James


        § From Thomas Freeman. 15 November 1813, Lebanon, Ohio. “Peace be to the Goverment, peace be to you, peace, be to your house, & peace be to all that you have. Our arms have been victorious, as our cause is good, so it appears to be successful, & fortune seems to smile with beneficience upon us. Brigadier General Cass, has been successfully Clambering up the steeps of fame, & although he has well succeeded, yet I hope he may still farther succeed, for I believe it would be hard to say too much in his favour. Common fame, has noised it abroad that he (Gen. Cass) is to be Governor of the Michigan Territory, & if so, I should expect from his merrits that the appointment would meet Universal approbation. If that should take place the office of Marshall of this state would be vacant of course a new appointment would have to be made, & if so, then I, your Excllency’s humble servant, would be willing to receive the Appointment; & on its receipt would endeavour to do my duty to the best of my abilities. I never wish to boast of myself, for as I dislike to tell my faults I shall say nothing of my good actions. Though (without ostentation) I believe my country’s friends have nothing to accuse me of. My rule is never to make rash promises, & in this case I shall not break the rule; but if I obtain the office, I expect to give good security, faithfully to perform its duties, & then I shall try to take care of myself & Bail. I know not who are candidates, neither do I care, but if there be other candidates (as generally there seldom happens any failure on that score) I wish the appointment to be given, to those who may do most justice to the office. The Honourable J. Mc.Lean, (of the House of Representatives[)], is acquainted with me & would no doubt state freely his oppinion of my qualifications, as he was the first who proposed to me to be a candidate.”
      